Citation Nr: 0634042	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  03-26 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a lung condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran, veteran's spouse



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from October 1962 to October 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDING OF FACT

The veteran's bilateral hearing loss, tinnitus, and lung 
condition were not caused by his active military service from 
October 1962 to October 1964.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

2.  Service connection for bilateral tinnitus is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 

3.  Service connection for a lung condition is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006). 




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran has current diagnoses of 
bilateral hearing loss and tinnitus.  Private treatment 
records from February 2005 to November 2005 show treatment 
for asthma.  Therefore, the veteran has current disabilities 
for VA purposes.  

With regard to the veteran's claims for bilateral hearing 
loss and tinnitus, his service medical records (SMRs) are 
negative for any diagnosis of or treatment for either 
disorder.  The veteran's pre-induction examination notes 
scarring of the right eardrum and some hearing loss.  
However, his SMRs do not show that his hearing loss was 
aggravated by service or even indicate a hearing loss 
disorder.

More importantly, the veteran's post-service medical records 
do not provide a link between the veteran's hearing loss and 
tinnitus and his period of active military service.  The 
first post-service medical evidence of hearing loss was in 
1988, over 20 years after his period of active service ended.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

At a January 2004 RO hearing and a June 2006 travel Board 
hearing, the veteran testified that he worked very close to 
generators while in the military, which caused his hearing 
loss.  There is no medical evidence of record to confirm the 
veteran's opinion.  The veteran does not have the medical 
expertise to find that his current disorder is related to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

It is important for the veteran to understand that even if 
the Board assumes that he was exposed to loud noise during 
service, there is no reason in the record to assume that the 
current hearing loss is associated with this noise exposure, 
and significant medical evidence, in the form of service and 
post-service medical records (indicating a disorder that 
began many, many years after service), which supports the 
opposite conclusion. 

The lack of a link between the veteran's hearing loss, 
tinnitus, and military service in the post-service medical 
records provides evidence against the veteran's claims.  The 
Board finds that the preponderance of the evidence is against 
service connection for bilateral hearing loss and tinnitus.  
38 U.S.C.A. § 5107(b).   The appeals are denied.  

With regard to the veteran's claim for service connection for 
a lung condition, the veteran reported having pneumonia twice 
while in service.  However, the SMRs are negative for any 
diagnosis of or treatment for pneumonia.  The SMRs show that 
the veteran had a respiratory infection in December 1962, 
with no subsequent treatment for lung problems.  Based on a 
review of the SMRs, the Board finds that the veteran's 
respiratory infection was acute and transitory, not chronic.  
For example, the veteran's separation examination showed 
normal lungs.  Further, asthma is never indicated in the 
SMRs.

The veteran's post-service medical records provide no 
evidence in favor of his claim because they do not provide a 
link between his lung condition and his period of active 
service.  VA treatment records show that the veteran was 
prescribed with asthma medication in July 2003 and treated 
for asthma until November 2005.  In July 2003, his chest x-
ray showed "slightly prominent" lung markings and a 
physician noted that the veteran had a chronic chough.  The 
asthma treatment and the first report of a chronic cough were 
over thirty years after the veteran left military service.  
The Board must again note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The lack of a link between the veteran's lung condition and 
military service in the post-service medical records provides 
evidence against the veteran's claim.  The Board finds that 
the preponderance of the evidence is against service 
connection for a lung condition.  38 U.S.C.A. § 5107(b).   
The appeal is denied.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in December 2001, the RO advised the veteran of the 
evidence needed to substantiate his claims and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The RO did not 
specifically ask the veteran to provide any evidence in his 
possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the December 2001 VCAA 
notice otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim, such that there 
is no prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

The Board notes that in a March 2006 letter and  an April 
2006 supplemental statement of the case (SSOC), the veteran 
was informed that a disability rating and effective date 
would be assigned if his claims were granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, and 
private medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorders during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorders at 
issue, warrants the conclusion that a remand for an 
examination and opinion is not necessary to decide the claim.  
See 38 C.F.R.  § 3.159 (c)(4) (2006).  As service and post-
service medical records provide no basis to grant this 
claims, and provide evidence against the claims, the Board 
finds no basis for a VA examination to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case.  

The first element is satisfied but the second and third 
elements are not, because there is no evidence of an event in 
service and there is no evidence that the veteran's current 
disabilities may be associated with service.  

ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  

Service connection for a lung condition is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


